Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/899,980 filed on December 13, 2021.

Specification
3.	The title of the invention has been amended as “Semiconductor Device Including Electromagnetic Interference (EMI) Shielding and Method of Manufacture”.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


6.	Claim 21 is rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Ryu et al. (2019/0304926 A1).
Regarding independent claim 21, Ryu et al. discloses a semiconductor device (Fig. 8) comprising:
a plurality of modules (1b(1), ¶119) on a substrate (11, ¶120);
a conductive connector (19, ¶120) on the substrate (11);
an encapsulant (sealing 14b, 14d(14)) encapsulating the conductive connector (19) and the plurality of modules (1b(1));
TSMP20200425USoiPage 3 of 5an opening (¶55: shown in figure below) through the encapsulant (sealing 14b, 14d(14)) to expose at least a portion of the conductive connector (19), wherein the opening has a constant width (see annotated figure below) and multiple sidewalls (at least two sides) with the same height (see annotated figure below); and
a shield layer (15, ¶117) over the encapsulant (sealing 14b, 14d(14)) and in the opening (shown in figure below) to make electrical connection with the conductive connector (19).

    PNG
    media_image1.png
    435
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    314
    297
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1).
Regarding independent claim 1, Ryu et al. teaches a semiconductor device (Fig. 8) comprising:
a redistribution substrate (11, ¶120);
a plurality of modules (1b(1)) on a first side (upper side) of the redistribution substrate (11), the plurality of modules (1b(1)) being interconnected through the redistribution substrate (11);
a conductive connector (19, ¶120) on the first side (upper side) of the redistribution substrate (11); and
an encapsulant (sealing 14b, 14d(14)) encapsulating the conductive connector (19) and the plurality of modules (1b(1)), the encapsulant (sealing 14b, 14d(14)) extending over a second side (upper side) of the conductive connector (19), the second side facing away from the redistribution substrate (11); and
a shield (15, ¶117) extending through the encapsulant (sealing 14b, 14d(14)) to make physical contact with the conductive connector (19).
Ryu et al. is silent to explicitly disclose wherein the encapsulant encapsulating multiple sides of the conductive connector.
Fujii et al. teaches wherein (Fig. 12B) the encapsulant (5K, ¶116) encapsulating multiple sides of the conductive connector (30 metal block, ¶115, ¶119).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Fujii et al. while forming the conductive connector in the package structure of Ryu et al., and modifying the position, in order to first shield portion 6K1 be electrically connected to the ground electrode via the conducting portions of the shield components 30 (121).
Regarding independent claim 8, Ryu et al. teaches a semiconductor device (Fig. 8) comprising:
a conductive connector (19, ¶120), the conductive connector (19) having a first height (1st vertical height: see figure below);
a redistribution substrate (11, ¶120) in electrical connection with the conductive connector (19);
an encapsulant (sealing 14b, 14d(14)) over the redistribution substrate (11), the encapsulant (sealing 14b, 14d(14)) extending away TSMP20200425USoiPage 2 of 5from the redistribution substrate (11) a first distance (shown in figure below) larger than the first height,
a first module (1b(1): left) embedded in the encapsulant (sealing 14b, 14d(14)) and electrically connected to the redistribution substrate (11), the first module (1b(1)) having a second height (2nd vertical height: see figure below) less than the first distance;
a second module (1b(1): right) embedded in the encapsulant (sealing 14b, 14d(14)); and
a shield (15, ¶117) extending through the encapsulant (sealing 14b, 14d(14)) to make physical contact with the conductive connector (19) and also extending along a top surface of the encapsulant (sealing 14b, 14d(14)) to be located over the first module (1b(1): left) and the second module (1b(1): right).

    PNG
    media_image3.png
    435
    857
    media_image3.png
    Greyscale

Ryu et al. is silent to explicitly disclose wherein the encapsulant covering and in physical contact with sidewalls of the conductive connector.
Fujii et al. teaches wherein (Fig. 12B) the encapsulant (5K, ¶116) covering and in physical contact with sidewalls of the conductive connector (30 metal block, ¶115, ¶119).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Fujii et al. while forming the conductive connector in the package structure of Ryu et al., and modifying the position, in order to first shield portion 6K1 be electrically connected to the ground electrode via the conducting portions of the shield components 30 (121).
Regarding claim 9, Ryu et al. and Fujii et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. teaches wherein (Fig. 8) the shield (15) extends along a sidewall of the encapsulant (sealing 14b, 14d(14)), the sidewall being at a right angle (see Fig. 8) to the top surface.

12.	Claims 2-3, 5-6, 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) as applied to claims 1, 8 above, and further in view of Han et al. (2018/0277489 A1).
Regarding claim 2, Ryu et al. and Fujii et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein the conductive connector is a conductive pillar.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is a conductive pillar (¶20, ¶29, ¶30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al. while forming the conductive connector of Ryu et al. and Fujii et al., in order to prevent EMI from occurring between the first electronic component 121 and the second electronic component 122 (¶89).
Regarding claim 3, Ryu et al. and Fujii et al. teach all of the limitations of claim 2 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein the conductive connector is connected to the redistribution substrate through a seed layer.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is connected to the redistribution substrate (150) through a seed layer (111’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al. and Fujii et al., because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.
Regarding claim 5, Ryu et al. and Fujii et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein a first one of the plurality of modules is a system on chip module.
Han et al. teaches wherein (Fig. 2I) a first one (121) of the plurality of modules (121, 122) is a system on chip module (SOC, ¶37).
It would have been obvious to one of ordinary skill in the art that performing a printing process to form the repassivation layer as taught by Han et al. since both methods are suitable alternative methods of forming a repassivation layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al., since both devices are suitable alternative for forming the system-on-chip in the package structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 6, Ryu et al. and Fujii et al. teach all of the limitations of claim 5 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein a second one of the plurality of modules is an integrated passive device.
Han et al. teaches wherein (Fig. 2I) a second one (122) of the plurality of modules (121, 122) is an integrated passive device (capacitor, ¶37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al., since both devices are suitable alternative for forming the passive devices in the package structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 10, Ryu et al. and Fujii et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein, further comprising a seed layer located between the conductive connector and the redistribution substrate.
Han et al. teaches wherein (Fig. 2I), further comprising a seed layer (111’, ¶53) located between the conductive connector (110, ¶30) and the redistribution substrate (150).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al. and Fujii et al., because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.
Regarding claim 11, Ryu et al. and Fujii et al. teach all of the limitations of claim 10 from which this claim depends.
Han et al. teaches wherein (¶35) the seed layer (111) is recessed away from a sidewall of the conductive connector (110) (a lateral edge portion of the seed layer 111 under the conductive shielding member(s) 110 may also be removed (or etched).
Regarding claim 14, Ryu et al. and Fujii et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein the conductive connector is a copper pillar.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is a copper pillar (¶20, ¶30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al. while forming the conductive connector of Ryu et al. and Fujii et al., in order to prevent EMI from occurring between the first electronic component 121 and the second electronic component 122 (¶89).
13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) as applied to claim 21 above, and further in view of Han et al. (2018/0277489 A1).
Regarding claim 26, Ryu et al. teaches all of the limitations of claim 21 from which this claim depends.
Ryu et al. is silent to explicitly disclose wherein a first one of the plurality of modules is a system on chip module.
Han et al. teaches wherein (Fig. 2I) a first one (121) of the plurality of modules (121, 122) is a system on chip module (SOC, ¶37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al., since both devices are suitable alternative for forming the system-on-chip in the package structure. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) and Han et al. (2018/0277489 A1) as applied to claim 2 above, and further in view of Jun (2019/0393162 A1).
Regarding claim 4, Ryu et al. and Fujii et al. and Han et al. teach all of the limitations of claim 2 from which this claim depends.
Ryu et al. and Fujii et al. and Han et al. are silent to explicitly disclose wherein the conductive connector is connected to the redistribution substrate through a solder paste.
Jun teaches wherein (Fig. 1) the conductive connector (20) is connected to the redistribution substrate (11) through a solder paste (50, ¶79).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solder paste as taught by Jun between the seed layer and the RDL substrate, in order to strengthen the bonding structure between the conductive connector and the substrate.

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) as applied to claim 8 above, and further in view of Jun (2019/0393162 A1).
Regarding claim 12, Ryu et al. and Fujii et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein further comprising a solder paste located between the conductive connector and the redistribution substrate.
Jun teaches wherein (Fig. 1), further comprising a solder paste (50, ¶79) located between the conductive connector (20) and the redistribution substrate (11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solder paste as taught by Jun between the seed layer and the RDL substrate, in order to strengthen the bonding structure between the conductive connector and the substrate.

16.	Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Fujii et al. (2020/0043866 A1) as applied to claims 1, 8 above, and further in view of Huang et al. (2006/0088992 A1).
Regarding claim 7, Ryu et al. and Fujii et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein the conductive connector is a conductive cube.
Huang et al. teaches wherein (Fig. 10) the conductive connector (214, ¶24) is a conductive cube (copper cuboid, ¶24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Huang et al. while forming the conductive connector of Ryu et al. and Fujii et al., in order to reduce the occurrence of short-circuit between two adjacent solder layers (¶25).
Regarding claim 13, Ryu et al. and Fujii et al. teach all of the limitations of claim 8 from which this claim depends.
Ryu et al. and Fujii et al. are silent to explicitly disclose wherein the conductive connector is a copper cube.
Huang et al. teaches wherein (Fig. 10) the conductive connector (214, ¶24) is a copper cube (cuboid, ¶24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Huang et al. while forming the conductive connector of Ryu et al. and Fujii et al., in order to reduce the occurrence of short-circuit between two adjacent solder layers (¶25).

17.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) as applied to claim 21 above, and further in view of  Han et al. (2018/0277489 A1).
Regarding claim 22, Ryu et al. teaches all of the limitations of claim 21 from which this claim depends.
Ryu et al. is silent to explicitly disclose wherein, further comprising a seed layer, wherein the seed layer is recessed away from a sidewall of the conductive connector.
Han et al. teaches wherein (Fig. 2I), further comprising a seed layer (111: 111’, ¶35), wherein the seed layer (111) is recessed away from a sidewall of the conductive connector (110) (a lateral edge portion of the seed layer 111 under the conductive shielding member(s) 110 may also be removed (or etched) (¶35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al., because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.
Regarding claim 23, Ryu et al. teaches all of the limitations of claim 21 from which this claim depends.
Ryu et al. is silent to explicitly disclose wherein the conductive connector is a conductive pillar.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is a conductive pillar (see Fig. 2I).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Han et al. while forming the conductive connector of Ryu et al., in order to prevent EMI from occurring between the first electronic component 121 and the second electronic component 122 (¶89).
Regarding claim 24, Ryu et al. teaches all of the limitations of claim 21 from which this claim depends.
Ryu et al. is silent to explicitly disclose wherein the conductive connector is connected to a redistribution substrate through a seed layer.
Han et al. teaches wherein (Fig. 2I) the conductive connector (110) is connected to a redistribution substrate (150) through a seed layer (111’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the seed layer as taught by Han et al. between the conductive connector and RDL layer of Ryu et al., because of some properties, such as works as barrier material, adhesive materials and highly conductive material, etc.

18.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Han et al. (2018/0277489 A1) as applied to claim 24 above, and further in view of Jun (2019/0393162 A1).
Regarding claim 25, Ryu et al. and Han et al. teach all of the limitations of claim 24 from which this claim depends.
Ryu et al. and Han et al. are silent to explicitly disclose wherein the conductive connector is connected to the redistribution substrate through a solder paste.
Jun teaches wherein (Fig. 1) the conductive connector (20) is connected to the redistribution substrate (11) through a solder paste (50, ¶79).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solder paste as taught by Jun between the seed layer and the RDL substrate, in order to strengthen the bonding structure between the conductive connector and the substrate.

Response to Arguments
19.	It has been acknowledged that the applicant amended claims 1, 8 and 21 per the response dated on 12/13/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, the previously cited prior art references still teach the amended limitations along with a new reference, Fujii et al. (2020/0043866 A1), as clearly explained in the current office action above. It is suggested to amend the claim (s) structurally that would overcome the cited prior art reference (s).

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819